I concur in the results.
The Utah Labor Relations Board apparently interpreted Section 49-1-17(c), U.C.A. 1943, to require a hearing on the petition to determine the appropriate unit to represent the employees in the service department. In accordance with this interpretation, the Board scheduled a hearing and prepared a petition showing the number and classification of employees in the bargaining unit which the petitioner, Hotel  Restaurant Employees Alliance, alleged to be appropriate. A copy of the petition was served on the Hotel Utah. Accompanying the petition was a notice to the Hotel to appear on March 4, 1948, and advocate or defend any interest it might have in the determination of the question of who should be included in the appropriate unit.
In view of the language of Section 49-1-17(c) of the act, and the principal that both parties to a controversy should be afforded an opportunity to be heard, I believe the provisions of that section should be interpreted to require a hearing on any controversy that effects both employer and employee. However, a determination of this question is unnecessary as in this case we need go no further than to hold that the Board — having interpreted the act in a way beneficial to the Hotel — granted the Hotel Company all the rights to which it was entitled and the company cannot complain because the Board was not more formal in the manner in which it conducted the hearing and in the way it determined the unit which it considered appropriate.
At the time of the hearing set by the Board, both parties appeared and the Hotel  Restaurant Employees Alliance produced evidence that the inclusions and exclusions listed in the petition for investigation were classifications which should be included in or excluded from the service department. *Page 235 
While the Hotel Company contended in subsequent proceedings before the Board and contends in this court that the classification is erroneous, at the time of the hearing on the petition, it offered no evidence to the contrary and rested its case without making any contention that the evidence was insufficient to justify a finding by the Commission. It was only after the Commission had ordered an election to be held, the results of the election had been determined and the Board had rendered its decision certifying the Hotel  Restaurant Employees Alliance as the bargaining agency that the Hotel Company protested the selection of the classes of employees which was included in the appropriate unit and then the company moved to set aside the previous orders of the Commission for the reason that they were based upon the acts of a unit which was designated by the Board without sufficient evidence to justify the designation. In connection with this motion, the Hotel Company petitioned the Board for an opportunity to assist in conducting a further investigation, the investigation to consist primarily of hearing the Hotel Company's evidence of what classes should be included in an appropriate unit.
It is my opinion that there was sufficient evidence to justify the procedure of and orders made by the Board; and that the Board did not abuse its discretion in not granting the Hotel Company the right to produce evidence at a subsequent hearing. The Hotel Company was afforded a full and fair opportunity, after due and proper notice, to produce evidence in support of any contention it might have as to who should be included in the collective bargaining unit, but it elected to rely entirely on the weakness of petitioner's case. There was no contention advanced in the subsequent petitions that the evidence, which the Hotel Company then offered to produce, was not readily available to the company at the time of the original hearing. The record is convincing that the Hotel Company in the original hearing adopted a policy that it need not produce any evidence *Page 236 
to assist the Board, it need only protest any action taken by the Board.
Even though the proceedings before any administrative body may be more or less informal, they must be orderly and there must be a limit to the time when issues can be raised or litigated. The Hotel Company, having refused to produce evidence at the time of the original hearing, may not now assail the orders of the Board unless there is a total absence of evidence to sustain the action taken by the Board. Findings of the Board as to the facts are conclusive if supported by any substantial evidence. The evidence produced by the Hotel  Restaurant Employees Alliance did not meet the standards contended for by the company, but it was uncontradicted and not weakened in any particular by contrary evidence. Standing alone it is sufficient to support the order of the Board.
It is not contended that the Board divided the same kind of Service. The contention is that some classes of employees who might have been included in the service department are excluded and that certain other classes of employees included should have been excluded. There is, however, no evidence from which the Board or this court could conclude how exclusion of some of the included groups or inclusion of other groups would make the unit more appropriate. The classifications dealt with by the Board are readily determinable and appear to be reasonably connected with the service department. There appears to be sufficient mutuality of interests in wages, hours, working conditions and the like to justify the Board in grouping all in a single unit. Such being the case, I conclude that the petitioner's contentions should be overruled. *Page 237